EXHIBIT 10EE

 

EXECUTION VERSION

 

MINIMUM BORROWING NOTE
REGISTRATION RIGHTS AGREEMENT

 

This Minimum Borrowing Note Registration Rights Agreement (this “Agreement”) is
made and entered into as of March 9, 2004, by and between Micro Component
Technology, Inc., a Minnesota  corporation (the “Company”), and Laurus Master
Fund, Ltd. (the “Purchaser”).

 

This Agreement is made pursuant to the Security Agreement, dated as of the date
hereof, by and between the Purchaser and the Company (the “Security Agreement”),
and pursuant to the Notes and the Warrants referred to therein.

 

The Company and the Purchaser hereby agree as follows:

 


DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE DEFINED HEREIN THAT ARE
DEFINED IN THE SECURITY AGREEMENT SHALL HAVE THE MEANINGS GIVEN SUCH TERMS IN
THE SECURITY AGREEMENT.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS:

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share.

 

“Effectiveness Date” means the 90th day following the applicable Filing Date.

 

“Effectiveness Period” shall have the meaning set forth in Section 2(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

 

 “Filing Date” means, with respect to the Registration Statement which is
required to be filed with respect to the Loan made on the date hereof, the date
which is thirty (30)  days after such funding date.

 

“Holder” or “Holders” means the Purchaser or any of its affiliates or
transferees to the extent any of them hold Registrable Securities.

 

10EE-1

--------------------------------------------------------------------------------


 

“Indemnified Party” shall have the meaning set forth in Section 5(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 5(c).

 

“Notes” has the meaning set forth in the Security Agreement.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Registrable Securities” means the shares of Common Stock issued upon the
conversion of the each Note and issuable upon exercise of the Warrants.

 

“Registration Statement” means each registration statement required to be filed
hereunder, including the Prospectus therein, amendments and supplements to such
registration statement or Prospectus, including pre- and post-effective
amendments, all exhibits thereto, and all material incorporated by reference or
deemed to be incorporated by reference in such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

10EE-2

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and any successor
statute.

 

“Trading Market” means any of the NASD OTC Bulletin Board, NASDAQ SmallCap
Market, the Nasdaq National Market, the American Stock Exchange or the New York
Stock Exchange.

 

“Warrants” means the Common Stock purchase warrants issued pursuant to the
Security Agreement.

 


REGISTRATION.


 


ON OR PRIOR TO EACH FILING DATE, THE COMPANY SHALL PREPARE AND FILE WITH THE
COMMISSION A REGISTRATION STATEMENT COVERING THE REGISTRABLE SECURITIES FOR AN
OFFERING TO BE MADE ON A CONTINUOUS BASIS PURSUANT TO RULE 415.  EACH
REGISTRATION STATEMENT SHALL BE ON FORM S-3 (EXCEPT IF THE COMPANY IS NOT THEN
ELIGIBLE TO REGISTER FOR RESALE THE REGISTRABLE SECURITIES ON FORM S-3, IN WHICH
CASE SUCH REGISTRATION SHALL BE ON ANOTHER APPROPRIATE FORM IN ACCORDANCE
HEREWITH).  THE COMPANY SHALL CAUSE EACH REGISTRATION STATEMENT TO BECOME
EFFECTIVE AND REMAIN EFFECTIVE AS PROVIDED HEREIN.  THE COMPANY SHALL USE ITS
REASONABLE COMMERCIAL EFFORTS TO CAUSE THE FIRST SUCH REGISTRATION STATEMENT TO
BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS PROMPTLY AS POSSIBLE AFTER THE
FILING THEREOF, BUT IN ANY EVENT NO LATER THAN THE EFFECTIVENESS DATE.  THE
COMPANY SHALL USE ITS REASONABLE COMMERCIAL EFFORTS TO CAUSE ANY SUBSEQUENT SUCH
REGISTRATION STATEMENT TO BE DECLARED EFFECTIVE UNDER THE SECURITIES ACT AS
PROMPTLY AS POSSIBLE AFTER THE FILING THEREOF, BUT IN ANY EVENT NO LATER THAN
SIXTY (60) DAYS AFTER THE FILING THEREOF.  THE COMPANY SHALL USE ITS REASONABLE
COMMERCIAL EFFORTS TO KEEP EACH REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE
UNDER THE SECURITIES ACT UNTIL THE DATE WHICH IS THE EARLIER DATE OF WHEN (I)
ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT HAVE BEEN SOLD
OR (II) ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT MAY BE
SOLD IMMEDIATELY WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND WITHOUT
VOLUME RESTRICTIONS PURSUANT TO RULE 144(K), AS DETERMINED BY THE COUNSEL TO THE
COMPANY PURSUANT TO A WRITTEN OPINION LETTER TO SUCH EFFECT, ADDRESSED AND
ACCEPTABLE TO THE COMPANY’S TRANSFER AGENT AND THE AFFECTED HOLDERS (EACH, AN
“EFFECTIVENESS PERIOD”).


 


IF: (I) ANY REGISTRATION STATEMENT IS NOT FILED ON OR PRIOR TO THE APPLICABLE
FILING DATE FOR SUCH REGISTRATION STATEMENT; (II) A REGISTRATION STATEMENT FILED
HEREUNDER IS NOT DECLARED EFFECTIVE BY THE COMMISSION BY THE DATE REQUIRED
HEREBY WITH RESPECT TO SUCH REGISTRATION STATEMENT; (III) AFTER A REGISTRATION
STATEMENT IS FILED WITH AND DECLARED EFFECTIVE BY THE COMMISSION, SUCH
REGISTRATION STATEMENT CEASES TO BE EFFECTIVE (BY SUSPENSION OR OTHERWISE) AS TO
ALL REGISTRABLE SECURITIES TO WHICH IT IS REQUIRED TO RELATE AT ANY TIME PRIOR
TO THE EXPIRATION OF THE EFFECTIVENESS PERIOD APPLICABLE TO SUCH REGISTRATION
STATEMENT (WITHOUT BEING SUCCEEDED IMMEDIATELY BY AN ADDITIONAL REGISTRATION
STATEMENT FILED AND DECLARED EFFECTIVE) FOR A PERIOD OF TIME WHICH SHALL EXCEED
30 DAYS IN THE AGGREGATE PER YEAR OR MORE THAN 20 CONSECUTIVE CALENDAR DAYS
(DEFINED AS A PERIOD OF 365 DAYS COMMENCING ON THE DATE SUCH REGISTRATION
STATEMENT IS DECLARED EFFECTIVE); OR (IV) THE COMMON STOCK IS NOT LISTED OR
QUOTED, OR IS SUSPENDED FROM TRADING ON ANY TRADING MARKET FOR A PERIOD OF THREE
(3) CONSECUTIVE TRADING DAYS (PROVIDED THE COMPANY SHALL NOT HAVE BEEN ABLE TO
CURE SUCH TRADING SUSPENSION WITHIN 30 DAYS OF THE NOTICE THEREOF OR LIST THE
COMMON STOCK ON ANOTHER TRADING MARKET); (ANY SUCH FAILURE OR BREACH BEING
REFERRED TO AS AN “EVENT,” AND FOR PURPOSES OF CLAUSE (I) OR (II) THE DATE


 

10EE-3

--------------------------------------------------------------------------------


 


ON WHICH SUCH EVENT OCCURS, OR FOR PURPOSES OF CLAUSE (III) THE DATE WHICH SUCH
30 DAY OR 20 CONSECUTIVE DAY PERIOD (AS THE CASE MAY BE) IS EXCEEDED, OR FOR
PURPOSES OF CLAUSE (IV) THE DATE ON WHICH SUCH THREE (3) TRADING DAY PERIOD IS
EXCEEDED, BEING REFERRED TO AS “EVENT DATE”), THEN UNTIL THE APPLICABLE EVENT IS
CURED, THE COMPANY SHALL PAY TO EACH HOLDER AN AMOUNT IN CASH, AS LIQUIDATED
DAMAGES AND NOT AS A PENALTY, EQUAL TO 1.0% FOR EACH THIRTY (30) DAY PERIOD
(PRORATED FOR PARTIAL PERIODS) ON A DAILY BASIS OF THE ORIGINAL PRINCIPAL AMOUNT
OF EACH APPLICABLE NOTE.  WHILE SUCH EVENT CONTINUES, SUCH LIQUIDATED DAMAGES
SHALL BE PAID NOT LESS OFTEN THAN EACH THIRTY (30) DAYS.  ANY UNPAID LIQUIDATED
DAMAGES AS OF THE DATE WHEN AN EVENT HAS BEEN CURED BY THE COMPANY SHALL BE PAID
WITHIN THREE (3) DAYS FOLLOWING THE DATE ON WHICH SUCH EVENT HAS BEEN CURED BY
THE COMPANY.


 


REGISTRATION PROCEDURES.  IF AND WHENEVER THE COMPANY IS REQUIRED BY THE
PROVISIONS HEREOF TO EFFECT THE REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER
THE SECURITIES ACT, THE COMPANY WILL, AS EXPEDITIOUSLY AS POSSIBLE:


 


PREPARE AND FILE WITH THE COMMISSION A REGISTRATION STATEMENT WITH RESPECT TO
SUCH REGISTRABLE SECURITIES, RESPOND AS PROMPTLY AS POSSIBLE TO ANY COMMENTS
RECEIVED FROM THE COMMISSION, AND USE ITS BEST EFFORTS TO CAUSE SUCH
REGISTRATION STATEMENT TO BECOME AND REMAIN EFFECTIVE FOR THE EFFECTIVENESS
PERIOD WITH RESPECT THERETO, AND PROMPTLY PROVIDE TO THE PURCHASER COPIES OF ALL
FILINGS AND COMMISSION LETTERS OF COMMENT RELATING THERETO;


 


PREPARE AND FILE WITH THE COMMISSION SUCH AMENDMENTS AND SUPPLEMENTS TO SUCH
REGISTRATION STATEMENT AND THE PROSPECTUS USED IN CONNECTION THEREWITH AS MAY BE
NECESSARY TO COMPLY WITH THE PROVISIONS OF THE SECURITIES ACT WITH RESPECT TO
THE DISPOSITION OF ALL REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION
STATEMENT AND TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE UNTIL THE EXPIRATION
OF THE EFFECTIVENESS PERIOD APPLICABLE TO SUCH REGISTRATION STATEMENT;


 


FURNISH TO THE PURCHASER SUCH NUMBER OF COPIES OF THE REGISTRATION STATEMENT AND
THE PROSPECTUS INCLUDED THEREIN (INCLUDING EACH PRELIMINARY PROSPECTUS) AS THE
PURCHASER REASONABLY MAY REQUEST TO FACILITATE THE PUBLIC SALE OR DISPOSITION OF
THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT;


 


USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE PURCHASER’S
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT UNDER THE
SECURITIES OR “BLUE SKY” LAWS OF SUCH JURISDICTIONS WITHIN THE UNITED STATES AS
THE PURCHASER MAY REASONABLY REQUEST, PROVIDED, HOWEVER, THAT THE COMPANY SHALL
NOT FOR ANY SUCH PURPOSE BE REQUIRED TO QUALIFY GENERALLY TO TRANSACT BUSINESS
AS A FOREIGN CORPORATION IN ANY JURISDICTION WHERE IT IS NOT SO QUALIFIED OR TO
CONSENT TO GENERAL SERVICE OF PROCESS IN ANY SUCH JURISDICTION;


 


LIST THE REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITH ANY
SECURITIES EXCHANGE ON WHICH THE COMMON STOCK OF THE COMPANY IS THEN LISTED;


 


IMMEDIATELY NOTIFY THE PURCHASER AT ANY TIME WHEN A PROSPECTUS RELATING THERETO
IS REQUIRED TO BE DELIVERED UNDER THE SECURITIES ACT, OF THE HAPPENING OF ANY
EVENT OF WHICH THE COMPANY HAS KNOWLEDGE AS A RESULT OF WHICH THE PROSPECTUS
CONTAINED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL FACT REQUIRED TO BE
STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING IN
LIGHT OF THE CIRCUMSTANCES THEN EXISTING; AND


 


MAKE AVAILABLE FOR INSPECTION BY THE PURCHASER AND ANY ATTORNEY, ACCOUNTANT OR
OTHER AGENT RETAINED BY THE PURCHASER, ALL PUBLICLY AVAILABLE, NON-CONFIDENTIAL
FINANCIAL AND OTHER RECORDS, PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE
COMPANY, AND CAUSE THE COMPANY’S

 

10EE-4

--------------------------------------------------------------------------------


 


OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY ALL PUBLICLY AVAILABLE,
NON-CONFIDENTIAL INFORMATION REASONABLY REQUESTED BY THE ATTORNEY, ACCOUNTANT OR
AGENT OF THE PURCHASER.


 


REGISTRATION EXPENSES.  ALL EXPENSES RELATING TO THE COMPANY’S COMPLIANCE WITH
SECTIONS 2 AND 3 HEREOF, INCLUDING, WITHOUT LIMITATION, ALL REGISTRATION AND
FILING FEES, PRINTING EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL AND
INDEPENDENT PUBLIC ACCOUNTANTS FOR THE COMPANY, FEES AND EXPENSES (INCLUDING
REASONABLE COUNSEL FEES) INCURRED IN CONNECTION WITH COMPLYING WITH STATE
SECURITIES OR “BLUE SKY” LAWS, FEES OF THE NASD, TRANSFER TAXES, FEES OF
TRANSFER AGENTS AND REGISTRARS, FEES OF, AND DISBURSEMENTS INCURRED BY, ONE
COUNSEL FOR THE HOLDERS ARE CALLED “REGISTRATION EXPENSES”. ALL SELLING
COMMISSIONS APPLICABLE TO THE SALE OF REGISTRABLE SECURITIES, INCLUDING ANY FEES
AND DISBURSEMENTS OF ANY SPECIAL COUNSEL TO THE HOLDERS BEYOND THOSE INCLUDED IN
REGISTRATION EXPENSES, ARE CALLED “SELLING EXPENSES.”  THE COMPANY SHALL ONLY BE
RESPONSIBLE FOR REGISTRATION EXPENSES.


 


INDEMNIFICATION.


 


IN THE EVENT OF A REGISTRATION OF ANY REGISTRABLE SECURITIES UNDER THE
SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE COMPANY WILL INDEMNIFY AND HOLD
HARMLESS THE PURCHASER, AND ITS OFFICERS, DIRECTORS AND EACH OTHER PERSON, IF
ANY, WHO CONTROLS THE PURCHASER WITHIN THE MEANING OF THE SECURITIES ACT,
AGAINST ANY LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH
THE PURCHASER, OR SUCH PERSONS MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR
OTHERWISE, INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN
RESPECT THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED
UNTRUE STATEMENT OF ANY MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT
UNDER WHICH SUCH REGISTRABLE SECURITIES WERE REGISTERED UNDER THE SECURITIES ACT
PURSUANT TO THIS AGREEMENT, ANY PRELIMINARY PROSPECTUS OR FINAL PROSPECTUS
CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THEREOF, OR ARISE OUT OF OR
ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT
REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN NOT
MISLEADING, AND WILL REIMBURSE THE PURCHASER, AND EACH SUCH PERSON FOR ANY
REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THEM IN CONNECTION WITH
INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION;
PROVIDED, HOWEVER, THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH CASE IF AND
TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR LIABILITY ARISES OUT OF OR IS
BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION SO MADE IN CONFORMITY WITH INFORMATION FURNISHED BY OR ON
BEHALF OF THE PURCHASER OR ANY SUCH PERSON IN WRITING SPECIFICALLY FOR USE IN
ANY SUCH DOCUMENT.


 


IN THE EVENT OF A REGISTRATION OF THE REGISTRABLE SECURITIES UNDER THE
SECURITIES ACT PURSUANT TO THIS AGREEMENT, THE PURCHASER WILL INDEMNIFY AND HOLD
HARMLESS THE COMPANY, AND ITS OFFICERS, DIRECTORS AND EACH OTHER PERSON, IF ANY,
WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE SECURITIES ACT, AGAINST ALL
LOSSES, CLAIMS, DAMAGES OR LIABILITIES, JOINT OR SEVERAL, TO WHICH THE COMPANY
OR SUCH PERSONS MAY BECOME SUBJECT UNDER THE SECURITIES ACT OR OTHERWISE,
INSOFAR AS SUCH LOSSES, CLAIMS, DAMAGES OR LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) ARISE OUT OF OR ARE BASED UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF ANY MATERIAL FACT WHICH WAS FURNISHED IN WRITING BY THE PURCHASER
TO THE COMPANY EXPRESSLY FOR USE IN (AND SUCH INFORMATION IS CONTAINED IN) THE
REGISTRATION STATEMENT UNDER WHICH SUCH REGISTRABLE SECURITIES WERE REGISTERED
UNDER THE SECURITIES ACT PURSUANT TO THIS AGREEMENT, ANY PRELIMINARY PROSPECTUS
OR FINAL PROSPECTUS CONTAINED THEREIN, OR ANY AMENDMENT OR SUPPLEMENT THEREOF,
OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE
THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, AND WILL REIMBURSE THE COMPANY AND EACH SUCH
PERSON FOR ANY REASONABLE LEGAL OR OTHER EXPENSES INCURRED BY THEM IN CONNECTION
WITH INVESTIGATING OR DEFENDING ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR
ACTION, PROVIDED, HOWEVER, THAT THE PURCHASER WILL BE LIABLE IN ANY


 

10EE-5

--------------------------------------------------------------------------------


 


SUCH CASE IF AND ONLY TO THE EXTENT THAT ANY SUCH LOSS, CLAIM, DAMAGE OR
LIABILITY ARISES OUT OF OR IS BASED UPON AN UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION SO MADE IN CONFORMITY WITH INFORMATION
FURNISHED IN WRITING TO THE COMPANY BY OR ON BEHALF OF THE PURCHASER
SPECIFICALLY FOR USE IN ANY SUCH DOCUMENT.  NOTWITHSTANDING THE PROVISIONS OF
THIS PARAGRAPH, THE PURCHASER SHALL NOT BE REQUIRED TO INDEMNIFY ANY PERSON OR
ENTITY IN EXCESS OF THE AMOUNT OF THE AGGREGATE NET PROCEEDS RECEIVED BY THE
PURCHASER IN RESPECT OF REGISTRABLE SECURITIES IN CONNECTION WITH ANY SUCH
REGISTRATION UNDER THE SECURITIES ACT.


 


PROMPTLY AFTER RECEIPT BY A PARTY ENTITLED TO CLAIM INDEMNIFICATION HEREUNDER
(AN “INDEMNIFIED PARTY”) OF NOTICE OF THE COMMENCEMENT OF ANY ACTION, SUCH
INDEMNIFIED PARTY SHALL, IF A CLAIM FOR INDEMNIFICATION IN RESPECT THEREOF IS TO
BE MADE AGAINST A PARTY HERETO OBLIGATED TO INDEMNIFY SUCH INDEMNIFIED PARTY (AN
“INDEMNIFYING PARTY”), NOTIFY THE INDEMNIFYING PARTY IN WRITING THEREOF, BUT THE
OMISSION SO TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY
LIABILITY WHICH IT MAY HAVE TO SUCH INDEMNIFIED PARTY OTHER THAN UNDER THIS
SECTION 5(C) AND SHALL ONLY RELIEVE IT FROM ANY LIABILITY WHICH IT MAY HAVE TO
SUCH INDEMNIFIED PARTY UNDER THIS SECTION 5(C) IF AND TO THE EXTENT THE
INDEMNIFYING PARTY IS PREJUDICED BY SUCH OMISSION. IN CASE ANY SUCH ACTION SHALL
BE BROUGHT AGAINST ANY INDEMNIFIED PARTY AND IT SHALL NOTIFY THE INDEMNIFYING
PARTY OF THE COMMENCEMENT THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED TO
PARTICIPATE IN AND, TO THE EXTENT IT SHALL WISH, TO ASSUME AND UNDERTAKE THE
DEFENSE THEREOF WITH COUNSEL SATISFACTORY TO SUCH INDEMNIFIED PARTY, AND, AFTER
NOTICE FROM THE INDEMNIFYING PARTY TO SUCH INDEMNIFIED PARTY OF ITS ELECTION SO
TO ASSUME AND UNDERTAKE THE DEFENSE THEREOF, THE INDEMNIFYING PARTY SHALL NOT BE
LIABLE TO SUCH INDEMNIFIED PARTY UNDER THIS SECTION 5(C) FOR ANY LEGAL EXPENSES
SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF; IF THE INDEMNIFIED PARTY RETAINS ITS OWN COUNSEL, THEN THE INDEMNIFIED
PARTY SHALL PAY ALL FEES, COSTS AND EXPENSES OF SUCH COUNSEL, PROVIDED, HOWEVER,
THAT, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE BOTH THE INDEMNIFIED PARTY
AND THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE REASONABLE DEFENSES AVAILABLE TO IT WHICH ARE
DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING PARTY OR IF
THE INTERESTS OF THE INDEMNIFIED PARTY REASONABLY MAY BE DEEMED TO CONFLICT WITH
THE INTERESTS OF THE INDEMNIFYING PARTY, THE INDEMNIFIED PARTY SHALL HAVE THE
RIGHT TO SELECT ONE SEPARATE COUNSEL AND TO ASSUME SUCH LEGAL DEFENSES AND
OTHERWISE TO PARTICIPATE IN THE DEFENSE OF SUCH ACTION, WITH THE REASONABLE
EXPENSES AND FEES OF SUCH SEPARATE COUNSEL AND OTHER EXPENSES RELATED TO SUCH
PARTICIPATION TO BE REIMBURSED BY THE INDEMNIFYING PARTY AS INCURRED.


 


IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN THE EVENT OF JOINT
LIABILITY UNDER THE SECURITIES ACT IN ANY CASE IN WHICH EITHER (I) THE
PURCHASER, OR ANY OFFICER, DIRECTOR OR CONTROLLING PERSON OF THE PURCHASER,
MAKES A CLAIM FOR INDEMNIFICATION PURSUANT TO THIS SECTION 5 BUT IT IS
JUDICIALLY DETERMINED (BY THE ENTRY OF A FINAL JUDGMENT OR DECREE BY A COURT OF
COMPETENT JURISDICTION AND THE EXPIRATION OF TIME TO APPEAL OR THE DENIAL OF THE
LAST RIGHT OF APPEAL) THAT SUCH INDEMNIFICATION MAY NOT BE ENFORCED IN SUCH CASE
NOTWITHSTANDING THE FACT THAT THIS SECTION 5 PROVIDES FOR INDEMNIFICATION IN
SUCH CASE, OR (II) CONTRIBUTION UNDER THE SECURITIES ACT MAY BE REQUIRED ON THE
PART OF THE PURCHASER OR SUCH OFFICER, DIRECTOR OR CONTROLLING PERSON OF THE
PURCHASER IN CIRCUMSTANCES FOR WHICH INDEMNIFICATION IS PROVIDED UNDER THIS
SECTION 5; THEN, AND IN EACH SUCH CASE, THE COMPANY AND THE PURCHASER WILL
CONTRIBUTE TO THE AGGREGATE LOSSES, CLAIMS, DAMAGES OR LIABILITIES TO WHICH THEY
MAY BE SUBJECT (AFTER CONTRIBUTION FROM OTHERS) IN SUCH PROPORTION SO THAT THE
PURCHASER IS RESPONSIBLE ONLY FOR THE PORTION REPRESENTED BY THE PERCENTAGE THAT
THE PUBLIC OFFERING PRICE OF ITS SECURITIES OFFERED


 

10EE-6

--------------------------------------------------------------------------------


 


BY THE REGISTRATION STATEMENT BEARS TO THE PUBLIC OFFERING PRICE OF ALL
SECURITIES OFFERED BY SUCH REGISTRATION STATEMENT, PROVIDED, HOWEVER, THAT, IN
ANY SUCH CASE, (A) THE PURCHASER WILL NOT BE REQUIRED TO CONTRIBUTE ANY AMOUNT
IN EXCESS OF THE PUBLIC OFFERING PRICE OF ALL SUCH SECURITIES OFFERED BY IT
PURSUANT TO SUCH FEGISTRATION STATEMENT; AND (B) NO PERSON OR ENTITY GUILTY OF
FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 10(F) OF THE ACT)
WILL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON OR ENTITY WHO WAS NOT GUILTY OF
SUCH FRAUDULENT MISREPRESENTATION.


 


REPRESENTATIONS AND WARRANTIES.


 


THE COMMON STOCK OF THE COMPANY IS REGISTERED PURSUANT TO SECTION 12(B) OR 12(G)
OF THE EXCHANGE ACT AND, EXCEPT WITH RESPECT TO CERTAIN MATTERS WHICH THE
COMPANY HAS DISCLOSED TO THE PURCHASER ON EXHIBIT 12(J) TO THE SECURITY
AGREEMENT, THE COMPANY HAS TIMELY FILED ALL PROXY STATEMENTS, REPORTS,
SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS REQUIRED TO BE FILED BY IT
UNDER THE EXCHANGE ACT.  THE COMPANY HAS FILED (I) ITS ANNUAL REPORT ON FORM
10-K FOR THE FISCAL YEAR ENDED DECEMBER 31, 2002; (II) ITS QUARTERLY REPORT ON
FORM 10-Q FOR THE FISCAL QUARTERS ENDED MARCH 31, 2003, JUNE 30, 2003 AND
SEPTEMBER 30, 2003, AND (III) ALL CURRENT REPORTS ON FORM 8-K WHICH THE COMPANY
WERE REQUIRED TO FILE (COLLECTIVELY, THE “SEC REPORTS”).  EACH SEC REPORT WAS,
AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE REQUIREMENTS OF
ITS RESPECTIVE FORM AND NONE OF THE SEC REPORTS, NOR THE FINANCIAL STATEMENTS
(AND THE NOTES THERETO) INCLUDED IN THE SEC REPORTS, AS OF THEIR RESPECTIVE
FILING DATES, CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO
STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE,
NOT MISLEADING.  THE FINANCIAL STATEMENTS OF THE COMPANY INCLUDED IN THE SEC
REPORTS COMPLY AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING
REQUIREMENTS AND THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION OR OTHER
APPLICABLE RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING
PRINCIPLES (“GAAP”) APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED
(EXCEPT (I) AS MAY BE OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE
NOTES THERETO OR (II) IN THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT
THEY MAY NOT INCLUDE FOOTNOTES OR MAY BE CONDENSED) AND FAIRLY PRESENT IN ALL
MATERIAL RESPECTS THE FINANCIAL CONDITION, THE RESULTS OF OPERATIONS AND THE
CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, ON A CONSOLIDATED BASIS, AS OF,
AND FOR, THE PERIODS PRESENTED IN EACH SUCH SEC REPORT.


 


THE COMMON STOCK IS LISTED FOR TRADING ON THE NATIONAL ASSOCIATION OF SECURITIES
DEALERS,  INC. OVER THE COUNTER BULLETIN BOARD (“NASD OTCBB”) AND SATISFIES ALL
REQUIREMENTS FOR THE CONTINUATION OF SUCH LISTING.  THE COMPANY HAS NOT RECEIVED
ANY NOTICE THAT ITS COMMON STOCK WILL BE DELISTED FROM THE NASD OTCBB OR THAT
THE COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH
LISTING.


 


NEITHER THE COMPANY, NOR ANY OF ITS AFFILIATES, NOR ANY PERSON ACTING ON ITS OR
THEIR BEHALF, HAS DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY
SECURITY OR SOLICITED ANY OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT
WOULD CAUSE THE OFFERING OF THE SECURITIES PURSUANT TO THE SECURITY AGREEMENT TO
BE INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE COMMON STOCK PURSUANT TO
RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED
STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF ITS AFFILIATES
OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE
COMMON STOCK TO BE INTEGRATED WITH OTHER OFFERINGS (OTHER THAN SUCH CONCURRENT
OFFERING TO THE PURCHASER).


 

10EE-7

--------------------------------------------------------------------------------


 


THE WARRANTS, THE NOTES AND THE SHARES OF COMMON STOCK WHICH THE PURCHASER MAY
ACQUIRE PURSUANT TO THE WARRANTS AND THE NOTES ARE ALL RESTRICTED SECURITIES
UNDER THE SECURITIES ACT AS OF THE DATE OF THIS AGREEMENT.  THE COMPANY WILL NOT
ISSUE ANY STOP TRANSFER ORDER OR OTHER ORDER IMPEDING THE SALE AND DELIVERY OF
ANY OF THE REGISTRABLE SECURITIES AT SUCH TIME AS SUCH REGISTRABLE SECURITIES
ARE REGISTERED FOR PUBLIC SALE OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE,
EXCEPT AS REQUIRED BY FEDERAL OR STATE SECURITIES LAWS.


 


THE COMPANY UNDERSTANDS THE NATURE OF THE REGISTRABLE SECURITIES ISSUABLE UPON
THE CONVERSION OF EACH NOTE AND THE EXERCISE OF EACH WARRANT AND RECOGNIZES THAT
THE ISSUANCE OF SUCH REGISTRABLE SECURITIES MAY HAVE A POTENTIAL DILUTIVE
EFFECT.  THE COMPANY SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE THE
REGISTRABLE SECURITIES IS BINDING UPON THE COMPANY AND ENFORCEABLE REGARDLESS OF
THE DILUTION SUCH ISSUANCE MAY HAVE ON THE OWNERSHIP INTERESTS OF OTHER
SHAREHOLDERS OF THE COMPANY.


 


EXCEPT FOR AGREEMENTS MADE IN THE ORDINARY COURSE OF BUSINESS, THERE IS NO
AGREEMENT THAT HAS NOT BEEN FILED WITH THE COMMISSION AS AN EXHIBIT TO A
REGISTRATION STATEMENT OR TO A FORM REQUIRED TO BE FILED BY THE COMPANY UNDER
THE EXCHANGE ACT, THE BREACH OF WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL AND ADVERSE EFFECT ON THE COMPANY AND ITS SUBSIDIARIES, OR WOULD
PROHIBIT OR OTHERWISE INTERFERE WITH THE ABILITY OF THE COMPANY TO ENTER INTO
AND PERFORM ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT IN ANY MATERIAL RESPECT.


 


THE COMPANY WILL AT ALL TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER
OF SHARES OF COMMON STOCK FOR THE FULL CONVERSION OF EACH NOTE AND EXERCISE OF
THE WARRANTS.


 


MISCELLANEOUS.


 


REMEDIES.  IN THE EVENT OF A BREACH BY THE COMPANY OR BY A HOLDER, OF ANY OF
THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT, EACH HOLDER OR THE COMPANY,
AS THE CASE MAY BE, IN ADDITION TO BEING ENTITLED TO EXERCISE ALL RIGHTS GRANTED
BY LAW AND UNDER THIS AGREEMENT, INCLUDING RECOVERY OF DAMAGES, WILL BE ENTITLED
TO SPECIFIC PERFORMANCE OF ITS RIGHTS UNDER THIS AGREEMENT.


 


NO PIGGYBACK ON REGISTRATIONS.  EXCEPT AS SET FORTH ON SCHEDULE 7(B) HERETO,
NEITHER THE COMPANY NOR ANY OF ITS SECURITY HOLDERS (OTHER THAN THE HOLDERS IN
SUCH CAPACITY PURSUANT HERETO) MAY INCLUDE SECURITIES OF THE COMPANY IN ANY
REGISTRATION STATEMENT OTHER THAN THE REGISTRABLE SECURITIES, AND THE COMPANY
SHALL NOT AFTER THE DATE HEREOF ENTER INTO ANY AGREEMENT PROVIDING ANY SUCH
RIGHT FOR INCLUSION OF SHARES IN THE REGISTRATION STATEMENT TO ANY OF ITS
SECURITY HOLDERS. EXCEPT AS AND TO THE EXTENT SPECIFIED IN SCHEDULE 7(B) HERETO,
THE COMPANY HAS NOT PREVIOUSLY ENTERED INTO ANY AGREEMENT GRANTING ANY
REGISTRATION RIGHTS WITH RESPECT TO ANY OF ITS SECURITIES TO ANY PERSON THAT
HAVE NOT BEEN FULLY SATISFIED.


 


COMPLIANCE.  EACH HOLDER COVENANTS AND AGREES THAT IT WILL COMPLY WITH THE
PROSPECTUS DELIVERY REQUIREMENTS OF THE SECURITIES ACT AS APPLICABLE TO IT IN
CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT.


 


DISCONTINUED DISPOSITION.  EACH HOLDER AGREES BY ITS ACQUISITION OF SUCH
REGISTRABLE SECURITIES THAT, UPON RECEIPT OF A NOTICE FROM THE COMPANY OF THE
OCCURRENCE OF A DISCONTINUATION EVENT (AS DEFINED BELOW), SUCH HOLDER WILL
FORTHWITH DISCONTINUE DISPOSITION OF SUCH REGISTRABLE SECURITIES UNDER THE
APPLICABLE REGISTRATION STATEMENT UNTIL SUCH HOLDER’S RECEIPT OF THE COPIES OF
THE SUPPLEMENTED PROSPECTUS AND/OR AMENDED REGISTRATION STATEMENT OR UNTIL IT IS
ADVISED IN WRITING (THE “ADVICE”) BY THE COMPANY THAT THE USE OF THE APPLICABLE
PROSPECTUS MAY BE RESUMED, AND, IN EITHER CASE, HAS RECEIVED COPIES OF ANY
ADDITIONAL OR SUPPLEMENTAL FILINGS THAT ARE INCORPORATED OR DEEMED TO BE
INCORPORATED BY REFERENCE IN SUCH PROSPECTUS OR REGISTRATION STATEMENT.  THE
COMPANY MAY PROVIDE APPROPRIATE STOP ORDERS TO ENFORCE THE PROVISIONS OF THIS


 

10EE-8

--------------------------------------------------------------------------------


 


PARAGRAPH.  FOR PURPOSES OF THIS SECTION 7(D), A “DISCONTINUATION EVENT” SHALL
MEAN (I) WHEN THE COMMISSION NOTIFIES THE COMPANY WHETHER THERE WILL BE A
“REVIEW” OF SUCH REGISTRATION STATEMENT AND WHENEVER THE COMMISSION COMMENTS IN
WRITING ON SUCH REGISTRATION STATEMENT (THE COMPANY SHALL PROVIDE TRUE AND
COMPLETE COPIES THEREOF AND ALL WRITTEN RESPONSES THERETO TO EACH OF THE
HOLDERS); (II) ANY REQUEST BY THE COMMISSION OR ANY OTHER FEDERAL OR STATE
GOVERNMENTAL AUTHORITY FOR AMENDMENTS OR SUPPLEMENTS TO SUCH REGISTRATION
STATEMENT OR PROSPECTUS OR FOR ADDITIONAL INFORMATION; (III) THE ISSUANCE BY THE
COMMISSION OF ANY STOP ORDER SUSPENDING THE EFFECTIVENESS OF SUCH REGISTRATION
STATEMENT COVERING ANY OR ALL OF THE REGISTRABLE SECURITIES OR THE INITIATION OF
ANY PROCEEDINGS FOR THAT PURPOSE; (IV) THE RECEIPT BY THE COMPANY OF ANY
NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE QUALIFICATION OR EXEMPTION
FROM QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE IN ANY
JURISDICTION, OR THE INITIATION OR THREATENING OF ANY PROCEEDING FOR SUCH
PURPOSE; AND/OR (V) THE OCCURRENCE OF ANY EVENT OR PASSAGE OF TIME THAT MAKES
THE FINANCIAL STATEMENTS INCLUDED IN SUCH REGISTRATION STATEMENT INELIGIBLE FOR
INCLUSION THEREIN OR ANY STATEMENT MADE IN SUCH REGISTRATION STATEMENT OR
PROSPECTUS OR ANY DOCUMENT INCORPORATED OR DEEMED TO BE INCORPORATED THEREIN BY
REFERENCE UNTRUE IN ANY MATERIAL RESPECT OR THAT REQUIRES ANY REVISIONS TO SUCH
REGISTRATION STATEMENT, PROSPECTUS OR OTHER DOCUMENTS SO THAT, IN THE CASE OF
SUCH REGISTRATION STATEMENT OR PROSPECTUS, AS THE CASE MAY BE, IT WILL NOT
CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE ANY MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.


 


PIGGY-BACK REGISTRATIONS.  IF AT ANY TIME DURING ANY EFFECTIVENESS PERIOD THERE
IS NOT AN EFFECTIVE REGISTRATION STATEMENT COVERING ALL OF THE REGISTRABLE
SECURITIES REQUIRED TO BE COVERED DURING SUCH EFFECTIVENESS PERIOD AND THE
COMPANY SHALL DETERMINE TO PREPARE AND FILE WITH THE COMMISSION A REGISTRATION
STATEMENT RELATING TO AN OFFERING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF OTHERS
UNDER THE SECURITIES ACT OF ANY OF ITS EQUITY SECURITIES, OTHER THAN ON FORM S-4
OR FORM S-8 (EACH AS PROMULGATED UNDER THE SECURITIES ACT) OR THEIR THEN
EQUIVALENTS RELATING TO EQUITY SECURITIES TO BE ISSUED SOLELY IN CONNECTION WITH
ANY ACQUISITION OF ANY ENTITY OR BUSINESS OR EQUITY SECURITIES ISSUABLE IN
CONNECTION WITH STOCK OPTION OR OTHER EMPLOYEE BENEFIT PLANS, THEN THE COMPANY
SHALL SEND TO EACH HOLDER WRITTEN NOTICE OF SUCH DETERMINATION AND, IF WITHIN
FIFTEEN (15) DAYS AFTER RECEIPT OF SUCH NOTICE, ANY SUCH HOLDER SHALL SO REQUEST
IN WRITING, THE COMPANY SHALL INCLUDE IN SUCH REGISTRATION STATEMENT ALL OR ANY
PART OF SUCH REGISTRABLE SECURITIES SUCH HOLDER REQUESTS TO BE REGISTERED, TO
THE EXTENT THE COMPANY MAY DO SO WITHOUT VIOLATING REGISTRATION RIGHTS OF OTHERS
WHICH EXIST AS OF THE DATE OF THIS AGREEMENT, SUBJECT TO CUSTOMARY UNDERWRITER
CUTBACKS APPLICABLE TO ALL HOLDERS OF REGISTRATION RIGHTS AND SUBJECT TO
OBTAINING ANY REQUIRED THE CONSENT OF ANY SELLING STOCKHOLDER(S) TO SUCH
INCLUSION UNDER SUCH REGISTRATION STATEMENT.


 


AMENDMENTS AND WAIVERS.  THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE
PROVISIONS OF THIS SENTENCE, MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED, AND
WAIVERS OR CONSENTS TO DEPARTURES FROM THE PROVISIONS HEREOF MAY NOT BE GIVEN,
UNLESS THE SAME SHALL BE IN WRITING AND SIGNED BY THE COMPANY AND THE HOLDERS OF
THE THEN OUTSTANDING REGISTRABLE SECURITIES. NOTWITHSTANDING THE FOREGOING, A
WAIVER OR CONSENT TO DEPART FROM THE PROVISIONS HEREOF WITH RESPECT TO A MATTER
THAT RELATES EXCLUSIVELY TO THE RIGHTS OF CERTAIN HOLDERS AND THAT DOES NOT
DIRECTLY OR INDIRECTLY AFFECT THE RIGHTS OF OTHER HOLDERS MAY BE GIVEN BY
HOLDERS OF AT LEAST A MAJORITY OF THE REGISTRABLE SECURITIES TO WHICH SUCH
WAIVER OR CONSENT RELATES; PROVIDED, HOWEVER, THAT THE PROVISIONS OF THIS
SENTENCE MAY NOT BE AMENDED, MODIFIED, OR SUPPLEMENTED EXCEPT IN ACCORDANCE WITH
THE PROVISIONS OF THE IMMEDIATELY PRECEDING SENTENCE.


 

10EE-9

--------------------------------------------------------------------------------


 


NOTICES.  ANY NOTICE OR REQUEST HEREUNDER MAY BE GIVEN TO THE COMPANY OR THE
PURCHASER AT THE RESPECTIVE ADDRESSES SET FORTH BELOW OR AS MAY HEREAFTER BE
SPECIFIED IN A NOTICE DESIGNATED AS A CHANGE OF ADDRESS UNDER THIS
SECTION 7(G).  ANY NOTICE OR REQUEST HEREUNDER SHALL BE GIVEN BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, HAND DELIVERY, OVERNIGHT MAIL OR
TELECOPY (CONFIRMED BY MAIL).  NOTICES AND REQUESTS SHALL BE, IN THE CASE OF
THOSE BY HAND DELIVERY, DEEMED TO HAVE BEEN GIVEN WHEN DELIVERED TO ANY PARTY TO
WHOM IT IS ADDRESSED, IN THE CASE OF THOSE BY MAIL OR OVERNIGHT MAIL, DEEMED TO
HAVE BEEN GIVEN THREE (3) BUSINESS DAYS AFTER THE DATE WHEN DEPOSITED IN THE
MAIL OR WITH THE OVERNIGHT MAIL CARRIER, AND, IN THE CASE OF A TELECOPY, WHEN
CONFIRMED.  THE ADDRESS FOR SUCH NOTICES AND COMMUNICATIONS SHALL BE AS FOLLOWS:


 

If to the Company:

 

Micro Component Technology, Inc.

 

 

2340 West County Road C,

 

 

St. Paul, Minnesota 55113-2528

 

 

Attention:       Chief Financial Officer

 

 

Facsimile:  (651) 697-4200

 

 

 

 

 

With a copy to:

 

 

Best & Flanagan, LLP

 

 

225 South Sixth St., Suite 4000

 

 

Minneapolis, Minnesota 55402

 

 

Attention: James C. Diracles, Esq.

 

 

Telephone: (612) 339-7121

 

 

Facsimile: (612) 339-5897

 

 

 

If to a Purchaser:

 

To the address set forth under

 

 

such Purchaser name on the

 

 

signature pages hereto.

 

 

 

If to any other Person who is then the registered Holder:

 

 

 

 

 

To the address of such Holder as it

 

 

appears in the stock transfer books

 

 

of the Company

 

or such other address as may be designated in writing hereafter in accordance
with this Section 7(g) by such Person.

 

10EE-10

--------------------------------------------------------------------------------


 


SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE
BINDING UPON THE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE PARTIES AND
SHALL INURE TO THE BENEFIT OF EACH HOLDER. THE COMPANY MAY NOT ASSIGN ITS RIGHTS
OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF EACH HOLDER. EACH
HOLDER MAY ASSIGN THEIR RESPECTIVE RIGHTS HEREUNDER IN THE MANNER AND TO THE
PERSONS AS PERMITTED UNDER THE NOTES AND THE SECURITIES PURCHASE AGREEMENT WITH
THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD..


 


EXECUTION AND COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL
AND, ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT. IN
THE EVENT THAT ANY SIGNATURE IS DELIVERED BY FACSIMILE TRANSMISSION, SUCH
SIGNATURE SHALL CREATE A VALID BINDING OBLIGATION OF THE PARTY EXECUTING (OR ON
WHOSE BEHALF SUCH SIGNATURE IS EXECUTED) THE SAME WITH THE SAME FORCE AND EFFECT
AS IF SUCH FACSIMILE SIGNATURE WERE THE ORIGINAL THEREOF.


 


GOVERNING LAW. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT
AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH PARTY AGREES THAT ALL
PROCEEDINGS CONCERNING THE INTERPRETATIONS, ENFORCEMENT AND DEFENSE OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT SHALL BE COMMENCED EXCLUSIVELY IN
THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF
MANHATTAN. EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK,
BOROUGH OF MANHATTAN FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY
PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF
ANY SUCH COURT, THAT SUCH PROCEEDING IS IMPROPER. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. IF EITHER PARTY SHALL
COMMENCE A PROCEEDING TO ENFORCE ANY PROVISIONS OF A TRANSACTION DOCUMENT, THEN
THE PREVAILING PARTY IN SUCH PROCEEDING SHALL BE REIMBURSED BY THE OTHER PARTY
FOR ITS REASONABLE ATTORNEYS FEES AND OTHER COSTS AND EXPENSES INCURRED WITH THE
INVESTIGATION, PREPARATION AND PROSECUTION OF SUCH PROCEEDING.

 


CUMULATIVE REMEDIES. THE REMEDIES PROVIDED HEREIN ARE CUMULATIVE AND NOT
EXCLUSIVE OF ANY REMEDIES PROVIDED BY LAW.

 


SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT OR RESTRICTION OF THIS AGREEMENT
IS HELD BY A COURT OF COMPETENT JURISDICTION TO BE INVALID, ILLEGAL, VOID OR
UNENFORCEABLE, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND
RESTRICTIONS SET FORTH HEREIN SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN
NO WAY BE AFFECTED, IMPAIRED OR INVALIDATED, AND THE PARTIES HERETO SHALL USE
THEIR REASONABLE EFFORTS TO FIND AND EMPLOY AN ALTERNATIVE MEANS TO ACHIEVE THE
SAME OR SUBSTANTIALLY THE SAME RESULT AS THAT CONTEMPLATED BY SUCH TERM,
PROVISION, COVENANT OR RESTRICTION. IT IS HEREBY STIPULATED AND DECLARED TO BE
THE INTENTION OF THE PARTIES THAT THEY WOULD


 

10EE-11

--------------------------------------------------------------------------------


 


HAVE EXECUTED THE REMAINING TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS
WITHOUT INCLUDING ANY OF SUCH THAT MAY BE HEREAFTER DECLARED INVALID, ILLEGAL,
VOID OR UNENFORCEABLE.

 


HEADINGS. THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.

 

[Balance of page intentionally left blank; signature page follows.]

 

10EE-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

 

MICRO COMPONENT TECHNOLOGY, INC.

 

 

 

 

 

By:

/s/Thomas P. Maun

 

 

Name:

 

 

 

Title:

CFO

 

 

 

 

 

 

LAURUS MASTER FUND, LTD.

 

 

 

 

 

By:

/s/Eugene Grin

 

 

Name:

 

 

 

Title:

Director

 

 

 

 

 

 

Address for Notices:

 

 

 

825 Third Avenue, 14th Floor

 

New York, New York 10022

 

Attention:  Eugene Grin

 

Facsimile:  212-541-4434

 

10EE-13

--------------------------------------------------------------------------------